Exhibit 10.36

 

Pre-Tax

 

[g287991iyi001.jpg]

 

PARTNERSHIP EQUITY PROGRAM

 Participant Purchased RSUs, Company Matching RSUs
and Company Matching Options Agreement

 

AGREEMENT, by and between CVS Caremark Corporation, a Delaware corporation (the
“Company”), and                          (“Participant”), effective on
                      , herein after known as the “Grant Date” (this
“Agreement”).

 

WHEREAS, Participant has been selected as an employee eligible to invest under
the Company’s Partnership Equity Program (the “PEP”) and has elected in the
Participant’s Election Form to invest $                  in the PEP, subject to
the terms and conditions set forth in the PEP and in this Agreement;

 

WHEREAS, the Company desires to provide Participant with written evidence
acknowledging Participant’s investment under the PEP, his or her acquisition of
Participant Purchased RSUs) and the corresponding grant of Company Matching RSUs
and Company Matching Options under the PEP.

 

WHEREAS, the provisions of the PEP and the Company’s 2010 Incentive Compensation
Plan (the “ICP”) are hereby incorporated by reference and shall have the same
force and effect as though fully set forth herein; participant hereby
acknowledges receipt of a copy of the PEP  and the ICP at the time of receipt of
this Agreement and agrees to be bound by such provisions (as presently in effect
or hereafter amended); if any provision of this Agreement is inconsistent with a
provision of the PEP  or the ICP, the terms of the PEP  and/or the ICP, or any
successor thereto, shall control; capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the PEP  or the ICP, as
the case may be; and on the Grant Date specified above, the Fair Market Value
(the “FMV”) of a share of CVS Caremark Common Stock equals $        , which is
the closing price on such date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties hereto agree as follows:

 

I.  PARTICIPANT PURCHASED RSUs AND COMPANY MATCHING RSUs

 

(A)          Participant Purchased RSUs.  The Company has received from
Participant an Election Form authorizing the Company to apply designated future
compensation of $           to the purchase of Participant Purchased RSUs on the
Grant Date under the PEP, and the Company has accordingly credited Participant’s
Account under the PEP with the Participant Purchased RSUs.  The Participant
Purchased RSUs (including any Participant Purchased RSUs credited to Participant
pursuant to Section I(C)(ii)) shall be fully vested at all times.

 

(B)          Crediting of Company Matching RSUs.  As of the Grant Date the
Company hereby awards the Participant, subject to the terms and conditions set
forth and incorporated in this Agreement and the PEP,            Company
Matching RSUs.

 

(C)                               Additional Transactions in Participant
Accounts.

 

(i)                                     Each Participant Purchased RSU and
Company Matching RSU represents a right to a future payment of one share of
Stock, subject to applicable tax withholding.

 

(ii)                                  To the extent that dividends are declared
and paid on shares of Stock while the Participant Purchased RSUs and Company
Matching RSUs remain outstanding and prior to a Settlement Date (as defined
below), the Company shall credit to

 

1

--------------------------------------------------------------------------------


 

Participant’s Purchased RSU account and Company Matching RSU account (as
applicable) an additional number of Participant Purchased RSUs and Company
Matching RSUs calculated by multiplying (a) the amount of dividend per share of
Stock paid  by the Company by (b) the number of Participant Purchased RSUs and
Company Matching RSUs held by Participant on the record date of such dividend,
and dividing the product by (c) the FMV of a share of Stock on such dividend
payment date:

 

(iii)                               provided, however, that if such dividend is
paid prior to the Vesting Date of Participant Purchased RSUs and/or Company
Matching RSUs, as set forth in Section I (D) below, Participant shall not be
entitled to any payment in respect of such dividend unless Participant is still
employed by the Company on such dividend payment date.

 

(iv)                              Participant hereby agrees that, prior to the
Settlement Date, the Company may withhold from the dividend equivalent amounts
referred to in Section I(C)(ii) amounts sufficient to satisfy the applicable tax
withholding in respect of such dividend equivalent payments, as applicable.

 

(D)          Vesting of Company Matching RSUs.  Subject to the terms and
conditions of the PEP and this Agreement, and to Participant’s continued
employment through such date, the Company Matching RSUs, and the dividend
equivalent amounts attributed to same, shall vest on the fifth anniversary of
the Grant Date.

 

(E)          Settlement.

 

(i)                                     A “Settlement Date” shall mean the date
shares of Stock are delivered to Participant pursuant to this Agreement.

 

(ii)                                  Within fifteen (15) days following the
earliest of the fifth anniversary of the Grant Date, Participant’s termination
of employment (to the extent not forfeited under the PEP) or a Change in Control
(as defined in Section 10 of the ICP), Participant shall be entitled to receive
and the Company shall deliver to Participant the total number of shares of Stock
(giving effect to Sections I(C)(ii) and I(C)(iv)) underlying the Participant
Purchased RSUs.  Notwithstanding the foregoing, no shares of Stock shall be
delivered upon termination of employment unless such termination of employment
is considered a “separation from service” (within the meaning given of Treasury
Regulation §1.409A-1(h) or successor guidance thereto).

 

(iii)                               Within fifteen  (15) days following the
earliest of the fifth anniversary of the Grant Date, Participant’s death,
termination of employment due to Participant’s total and permanent disability
(as defined in the Company’s Long-Term Disability Plan, or, if not defined in
such plan, as defined by the Social Security Administration), or a Change in
Control, Participant shall be entitled to receive and the Company shall deliver
to Participant the total number of shares of Stock(giving effect to Sections
I(C)(ii) and I(C)(iv)) underlying the Company Matching RSUs vested as of such
date.  Notwithstanding the foregoing, no shares of Stock shall be delivered upon
termination of employment unless such termination of employment is considered a
“separation from service” (within the meaning given of Treasury Regulation
§1.409A-1(h) or successor guidance thereto).

 

(iv)                              Subject to the rules promulgated by the
Committee, the terms of the CVS Caremark Deferred Stock Compensation Plan and
Section 409A, Participant may elect to defer  settlement of Participant
Purchased or Company Matching RSUs covered by this Agreement.

 

II.            COMPANY MATCHING OPTION

 

(A)          Grant of Option.  The Company hereby awards and evidences the grant
to Participant, subject to the terms and conditions incorporated in this
Agreement, the right, and option, to purchase from the Company             
shares of Stock, with an Exercise Price per share of

 

2

--------------------------------------------------------------------------------


 

Stock equal to the FMV of a share of Stock on the Grant Date , such Company
Matching Option to be exercised as hereinafter provided.  The Company Matching
Option is a nonqualified option as defined in the ICP.

 

(B)          Term of Company Matching Option.  The term of this Company Matching
Option shall be for a period of ten (10) years from the Grant Date, subject to
the earlier termination of the Company Matching Option, as set forth in the ICP
and in this Agreement.

 

(C)          Exercise of Company Matching Option.

 

(i)                                     The Company Matching Option, subject to
the provisions of the ICP, shall be exercised by submitting a request to
exercise to the Company’s stock option administrator, in accordance with the
Company’s current exercise policies and procedures, specifying the number of
shares of Stock to be purchased, which number may not be less than one hundred
(100) shares of Stock (unless the number of shares of Stock purchased is the
total balance which is then exercisable).  Unless the Company, in its
discretion, establishes “cashless exercise” procedures and permits Participant
entitled to exercise the Company Matching Option to utilize such “cashless
exercise” procedures, Participant so exercising all or part of this Company
Matching Option shall, at the time of exercise, tender to the Company cash or
cash equivalent for the aggregate option price of the shares of Stock
Participant has elected to purchase or certificates for shares  of  Stock of the
Company owned by Participant for at least six (6) months with a FMV at least
equal to the aggregate option price of the shares of Stock Participant has
elected to purchase, or a combination of the foregoing.

 

(ii)                                  Prior to its expiration or termination,
and except as otherwise provided herein, the Company Matching Option may be
exercised by Participant, provided Participant has maintained continuous
employment with the Company or a subsidiary of the Company immediately following
the Grant Date, within the following time limitations:

 

a.                                      On or after three (3) years from the
Grant Date, the Company Matching Option may be exercised as to not more than
one-third (1/3) of the shares of Stock originally subject to the Company
Matching Option;

 

b.                                      On or after four (4) years from the
Grant Date, the Company Matching Option may be exercised as to not more than an
aggregate of two-thirds (2/3) of the shares of Stock originally subject to the
Company Matching Option; and

 

c.                                       On or after five (5) years from the
Purchase Date, the Company Matching Option may be exercised as to any part or
all of the shares of Stock originally subject to the Company Matching Option.

 

(D)          Company Matching Option Expiration.  The Company Matching Option
shall be and become exercisable only as provided above and shall expire at the
earlier of the close of business on the day before the tenth anniversary of its
Grant Date or such earlier termination as described in Section III below.

 

III.          TERMINATION OF EMPLOYMENT AND CHANGE IN CONTROL

 

(A)          Except as provided in Sections III(B) - (E) below, if, for any
reason, Participant’s employment is terminated by the Company, or a subsidiary
of the Company, all Company Matching RSUs and Company matching Options not then
vested in accordance with Sections I(D) and II(C)(ii) above, shall be
immediately forfeited.

 

(B)          In the event Participant’s employment with  the Company, or any
subsidiary of the Company, terminates by reason of death, Company Matching RSUs
and Company Matching Options not then vested in accordance with Section I(D) and
II(C)(ii) will become immediately vested, and the vested portion of the Company
Matching Option shall be exercisable during the twelve (12) month period
following the date on which Participant’s employment terminates, as long as no
government regulations or rules are violated by such

 

3

--------------------------------------------------------------------------------


 

accelerated vesting or exercise period; provided, however, that no Company
Matching Option will be exercisable beyond its original term.

 

(C)          In the event Participant’s employment is terminated by the Company,
or any subsidiary of the Company, by reason of total and permanent disability
(as defined in the Company’s Long-Term Disability Plan, or, if not defined in
such plan, as defined by the Social Security Administration), the Company
Matching RSUs and the Company Matching Options shall vest on a pro rata basis as
follows:

 

(i)                                     the total number of Company Matching
RSUs vested as of the Separation Date (which is the last day that the
Participant is employed by the Company or any subsidiary of the Company), shall
be equal to the number of Company Matching RSUs multiplied by the following
fraction:  (A) the numerator shall be the whole number of months elapsed since
the Grant Date and (B) the denominator shall be sixty (60).  For purposes of
this calculation, the number of months in the numerator in sub-section (A) above
shall include any partial month in which Participant has worked.  For example,
if the time elapsed between the Grant Date and the Separation Date is eight
months and five days, the numerator in sub-section (A) above shall be nine.

 

(ii)                                  the total number of Company Matching
Options vested as of the Separation Date (which is the last day that the
Participant is employed by the Company or any subsidiary of the Company),
including Company Matching Options previously vested, shall be equal to the
number of Company Matching Options granted on the Grant Date multiplied by the
following fraction:  (A) the numerator shall be the whole number of months
elapsed since the Grant Date and (B) the denominator shall be sixty (60).  For
purposes of this calculation, the number of months in the numerator in
sub-section (A) above shall include any partial month in which Participant has
worked.  For example, if the time elapsed between the Grant Date and the
Separation Date is eight months and five days, the numerator in sub-section
(A) above shall be nine.

 

(iii)                               The vested portion of the Company matching
Option shall be exercisable during the twelve (12) month period following the
date on which Participant’s employment terminates, as long as no government
regulations or rules are violated by such accelerated vesting or exercise
period; provided, however, that no Company Matching Option will be exercisable
beyond its original term.

 

(D)          Termination of Employment without Cause. In the event that
Participant’s employment is terminated without cause, as that term is defined in
Participant’s Change in Control agreement (“Cause”), by the Company or any
subsidiary thereof, and Participant receives severance pay following
Participant’s employment, vesting of Participant’s Company Matching RSU and the
Company Matching Option shall continue through the last day of the severance
period (to the extent that a relevant vesting date occurs within the severance
period) and the vested portion of the Company Matching Option shall be
exercisable on or before the ninetieth (90th) day following the last day of the
severance period, as long as no government regulations or rules are violated by
such continued vesting or exercise period; provided, however, that no Company
Matching Option will be exercisable beyond its original term.

 

(E)          Retirement.  An Participant shall be a “Qualified Retiree” if he or
she (i) is at least age fifty-five (55) and has at least ten (10) years of
continuous service, or (ii) is at least age sixty (60) and has at least five
(5) years of continuous service at the time of his or her Retirement Date;
provided, however, that an Participant who (a) voluntarily terminates his or her
employment, or (b) whose employment is terminated without Cause by the Company
or one of its subsidiaries, each at a time when Participant has satisfied the
age and service requirements set forth above, shall be deemed a Qualified
Retiree and such termination date shall be deemed a Retirement Date.

 

(i)                                     A Qualified Retiree may exercise a
vested Company Matching Option, to the extent that Participant shall be entitled
to do so as of Participant’s Retirement

 

4

--------------------------------------------------------------------------------


 

Date, at any time within two (2) years after Participant’s Retirement Date, but
not beyond the original term of the Company Matching Option.  Company Matching
Options unvested at the Retirement Date are forfeited.  The Committee shall have
the authority in its sole discretion to make any interpretations,
determinations, and/or take any administrative actions with respect to whether
Participant shall be deemed a Qualified Retiree.

 

(ii)                                  Company Matching RSUs that are unvested as
of the Retirement Date are forfeited.

 

(F)           The provisions of Section 10 of the ICP, or any successor thereto,
shall apply in the event of a Change in Control.

 

(G)          For purposes of this Section III, transfer of employment by
Participant from the Company to a subsidiary of the Company, transfer among or
between subsidiaries, transfer from a subsidiary to the Company or any other
continuation of employment with the Company or a subsidiary after termination by
a related entity shall not be treated as termination of employment.

 

IV.          NON-COMPETITION.  As a condition of receiving the benefits of this
Agreement, Participant acknowledges that he has previously executed the CVS
Caremark Corporation Employee Non-Competition, Non-Disclosure and Developments
Agreement and reaffirms his intent to be bound by and to comply with his
obligations in that agreement.

 

V.            MISCELLANEOUS.

 

(A)          Withholding Tax.  Participant may be subject to withholding taxes
as a result of the exercise of the Company Matching Option or settlement of
Participant Purchased RSUs or Company Matching RSUs.  Except as may otherwise be
elected by Participant, the number of shares of Stock to be delivered by the
Company to Participant shall be reduced by the smallest number of shares of
Stock having a FMV at least equal to the dollar amount of Federal, state or
local tax withholding required to be withheld by the Company with respect to
such exercise or settlement.  Any shares of Stock so withheld or tendered will
be valued as of the date they are withheld or tendered.  In lieu of having the
number of shares of Stock underlying the applicable award reduced, Participant
may elect to pay to the Company in cash, promptly when the amount of such
obligations become determinable, all applicable federal, state, local and
foreign withholding taxes that result from each such exercise or settlement. 
Such election may be made electronically or in writing at any time prior to the
exercise date or Settlement Date, as applicable.

 

(B)          Recoupment.  The award(s) covered by this Agreement shall be
subject to the terms of the Company’s Recoupment Policy as it exists from time
to time.

 

(C)          Certain Terms and Conditions of the PEP.  Participant acknowledges
and agrees that terms and conditions of the PEP  preclude all transfers of
Participant Purchased RSUs, all Company Matching RSUs, and all Company Matching
Options, except in limited circumstances in the event of Participant’s death,
impose a risk of forfeiture on Company Matching RSUs and Company Matching
Options, relieve the Company of certain obligations unless and until laws and
regulations have been complied with, provide for adjustments to Participant
Purchased RSUs, Company Matching RSUs, and Company Matching Options upon the
occurrence of certain events, and specify the state law which shall govern this
Agreement, without giving effect to principles of conflict of laws.

 

(D)          Binding Agreement.  This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties.  In particular,
Participant’s heirs, executors, administrators, and successors shall be subject
to the terms and conditions of the PEP, ICP and this Agreement, and the Company
may require any such person to execute an agreement or other documents
acknowledging and agreeing to such terms and conditions as a condition precedent
to any transfer of rights hereunder or shares of Stock issuable under the PEP,
including upon exercise of a Company Matching Option, into the name of any such
person.

 

(E)          Integration Clause; Amendments to Agreement.  This Agreement,
together with

 

5

--------------------------------------------------------------------------------


 

the PEP and the ICP, constitutes the entire Agreement between the parties with
respect to the PEP, and supersedes any prior agreements or documents with
respect thereto.  This Agreement may be amended, but no amendment or other
change which may impose any additional obligation upon the Company or materially
impair the rights of Participant with respect to the PEP shall be valid unless
contained in a writing signed by the party to be bound thereby.

 

(F)           Employment.  Neither the execution and delivery hereof nor the
granting of the Company Matching RSUs nor Company Matching Options evidenced
hereby shall constitute or be evidenced of any agreement or understanding,
expressed or implied, on the part of the Company or its subsidiaries to employ
the Participant for any specific period.

 

(G)          Acceptance of Award.  Acceptance may be submitted either
electronically, if available, or in writing. The Company Matching Option may not
be exercised unless and until the Company has received acceptance by the
Participant of the terms and conditions set forth.

 

(H)          Company Matching RSUs.  Neither a Company Matching RSU nor a
Participant Purchased RSU represents an equity interest in the Company and
neither carries any voting rights.  Except as otherwise specifically provided
herein, Participant shall have no rights of a shareholder with respect to the
RSUs until the shares of Stock have been delivered to Participant.

 

(I)            Section 409A.  The Company intends that the award granted under
this Agreement comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and all regulations and guidance promulgated
thereunder (“Section 409A.  Notwithstanding the foregoing, the Company makes no
guarantees as to the tax consequences of the payments made hereunder, including
under Section 409A, and the Participant shall be solely responsible and liable
there for.

 

(J)           Notices.  Any notice hereunder to the Company shall be addressed
to One CVS Drive, Woonsocket, RI 02895, Attention: Senior Vice President, Chief
Human Resources Officer, and any notice required to be given hereunder to the
Participant shall be addressed to such Participant at the address as shown on
the records of the Company, subject to the right of either party to designate in
writing some other address for notices, and shall be deemed given as of [five
(5)] days following the date of mailing.

 

 

 

 

 

 

 

 

By:

s/Lisa G. Bisaccia

 

 

Senior Vice President

 

 

Chief Human Resources Officer

 

 

CVS CAREMARK CORPORATION

 

 

 

Accepted by:

 

 

 

 

[Name]

 

 

 

 

 

 

 

 

[Employee ID #]

 

 

 

 

 

 

 

 

[Date]

 

6

--------------------------------------------------------------------------------